

114 S655 IS: To prohibit the use of funds by the Secretary of the Interior to make a final determination on the listing of the northern long-eared bat under the Endangered Species Act of 1973.
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 655IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo prohibit the use of funds by the Secretary of the Interior to make a final determination on the
			 listing of the northern long-eared bat under the Endangered Species Act of
 1973.1.Northern long-eared bat(a)ProhibitionThe Secretary of the Interior shall not use any funds otherwise available to the Secretary to make a final determination on the listing of the northern long-eared bat (Myotis septentrionalis) pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533).(b)Relationship to other lawThe Secretary of the Interior shall not be considered to be in violation of section 4(b)(6) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(6)), for failure to publish a final regulation in accordance with this section.